MEMORANDUM **
Denver Gonzales Gomez, a California state prisoner, appeals pro se the district court’s summary dismissal without prejudice of his habeas corpus petition brought under 28 U.S.C. § 2254. He claims that prison officials have denied him his constitutional right of access to the courts by preventing him from obtaining audio and video tapes that he must review prior to filing a post-conviction petition challenging his criminal conviction. We affirm the district court’s ruling that Gomez’s claim does not directly challenge the fact or duration of his confinement and therefore may not be brought in a habeas corpus petition. See Osborne v. District Attorney’s Office, 423 F.3d 1050, 1054 (9th Cir.2005); Docken v. Chase, 393 F.3d 1024, 1028 (9th Cir. 2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.